Case 19-10450-elf    Doc 36   Filed 07/26/19 Entered 07/26/19 11:22:36   Desc Main
                              Document      Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      lN RE: PTRICK BANNING                           No. 19-10450 ELF
                                                      CHAPTER 13

      PRAECIPE TO WITHDRAW MOTION FOR RELIEF FROM CO-DEBTOR STAY
      DOC 35

     To the Clerk:

            Please mark the above motion as withdrawn.

                                                         LAW OFFICES PC




                                             610York Road, Ste. 200
                                             Jenkintown, PA 19046
